662 S.E.2d 395 (2008)
TILLMAN
v.
COMMERCIAL CREDIT.
No. 360A06.
Supreme Court of North Carolina.
April 10, 2008.
John Alan Jones, G. Christopher Olson, Raleigh, for Tillman and Richardson.
Jeffrey M. Young, Morrisville, Christopher J. Willis, Richard H. Sinkfield, Atlanta, GA, for Commercial Credit, et al.
Mallam J. Maynard; F. Paul Bland, Jr., Washington, DC, for NC Justice Center, et al.
Matthew W. Sawchak, Cary, Wendy I. Sexton, Alan S. Kaplinsky, Jeremy T. Rosenblum, Philadelphia, PA, Robert E. McKew, General Counsel and SVP, for American Financial Ser, et al.
The following order has been entered on the motion filed on the 20th day of November 2007 by Amicus for Permission to Submit Memorandum of Additional Authorities:
"Motion Allowed nunc pro tunc 24 January 2008 by order of the Court in conference this the 10th day of April 2008."